
	
		II
		110th CONGRESS
		2d Session
		S. 3279
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Gregg (for himself
			 and Mr. Sununu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide funding for the Low-Income Home Energy
		  Assistance Program, and to amend the Internal Revenue Code of 1986 to deny the
		  deduction for income attributable to domestic production of oil, gas, or
		  primary products thereof for major integrated oil companies.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Assistance Today
			 Act.
		2.Low-income home
			 energy assistance appropriationsIn addition to any amounts appropriated
			 under any other provision of Federal law, there is appropriated, out of any
			 money in the Treasury not otherwise appropriated, for fiscal year 2008—
			(1)$1,265,000,000
			 (to remain available until expended) for making payments under subsections (a)
			 through (d) of section 2604 of the Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8623); and
			(2)$1,265,000,000
			 (to remain available until expended) for making payments under section 2604(e)
			 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(e)),
			 notwithstanding the designation requirement of section 2602(e) of such Act (42
			 U.S.C. 8621(e)).
			3.Denial of deduction
			 for major integrated oil companies for income attributable to domestic
			 production of oil, gas, or primary products thereof
			(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
				
					(iv)in the case of any major integrated oil
				company (as defined in section 167(h)(5)(B)), the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof during any taxable year described in section
				167(h)(5)(B).
					.
			(b)Primary
			 productSection 199(c)(4)(B) of such Code is
			 amended by adding at the end the following flush sentence:
				
					For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
